Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 1 of 14 PageID #: 2925




                              EXHIBIT 1
    Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 2 of 14 PageID #: 2926


Kiersz, Benjamin L.

From:                                                                                                                    Seralathan, Meena <MSeralathan@mintz.com>
Sent:                                                                                                                    Tuesday, January 19, 2021 5:15 PM
To:                                                                                                                      Kiersz, Benjamin L.; JLR-Wildcat; John G. Day; Brian Farnan; clement.naples@lw.com;
                                                                                                                         diane.ghrist@lw.com; gabrielle.lahatte@lw.com; Matthew.moore@lw.com; Atkins, William P.;
                                                                                                                         brian.biggs@dlapiper.com; erin.larson@dlapiper.com; joe.lavelle@dlapiper.com;
                                                                                                                         Damon.anderson@us.dlapiper.com; rlrenck@duanemorris.com; aesnedeker@duanemorris.com;
                                                                                                                         gdricheson@duanemorris.com; rlmcgrath@duanemorris.com; LERL0108L@brookskushman.com;
                                                                                                                         Frank A. Angileri; John P. Rondini; Leroy Ashley; sborder@sidley.com; skoh@sidley.com;
                                                                                                                         kevin.oliver@sidley.com; farnan@rlf.com; 'Stover, Chad'; 'Valenzuela, Daniel'; 'Pollack-Milgate,
                                                                                                                         Deborah'; 'Seigel, Leah'; Joseph A. Herriges; Nitika Gupta Fiorella; John C. Adkisson; Warren Keith
                                                                                                                         Mabey, Jr.; Hector, Bill; Cimino, Frank C., Jr.; Falkler, Jonathan L.; Woodworth, Megan S.; Rovner, Philip
                                                                                                                         A.
Cc:                                                                                                                      Wildcat Litigation Team; Steve Brauerman; Norma Joyce; Ronald Golden
Subject:                                                                                                                 RE: Request to Meet-and-Confer to Discuss Protective Order || Wildcat Licensing WI LLC v. Bayerische
                                                                                                                         Motoren Werke AG, et al., C.A. Nos. 19-834, 19-839-MN-JLH, 19-840-MN-JLH, 19-842-MN-JLH,
                                                                                                                         19-843-MN-JLH, 19-844-MN-JLH, 19-845-MN-JLH, 19-846-MN-JLH
Attachments:                                                                                                             056636-003 Motion for Discovery Telephone Conference (1-19-2021).DOCX


Counsel,

The dispute we would like to bring to the Court’s attention at this time involves the Petitioner Defendants and discovery
obtained therefrom, and therefore we take no issue with only Petitioner Defendants participating in the requested
telephone conference with the Court. We have amended the motion draft accordingly.

It is Plaintiff’s position that this dispute regarding the Stipulated Protective Order is already ripe for discussion with the
Court; despite the fact that the Board has not yet issued a decision on the motion for additional discovery, there is still a
clear dispute between the parties as to how the Stipulated Protective Order should be interpreted with respect to the
use of materials obtained in the course of District Court discovery in the co‐pending IPRs. This dispute exists regardless
of the manner in which the Board rules on Plaintiff’s motion for additional discovery. In light of this dispute, we will be
moving forward with filing the attached motion by tomorrow, January 20, 2021 at 5PM Eastern with the court. Please
review the draft as revised and let us know if you have any comments or suggested edits to the motion prior to our filing
with the court.

Regards,
Meena Seralathan


A. Meena Seralathan
Associate

+1.212.692.6205

    To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
    mintz.com




From: Kiersz, Benjamin L. <benjamin.kiersz@pillsburylaw.com>
Sent: Tuesday, January 19, 2021 12:19 PM
                                                                                                                                                                  1
   Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 3 of 14 PageID #: 2927

To: Seralathan, Meena <MSeralathan@mintz.com>; JLR‐Wildcat <JLR‐Wildcat@Pillsburylaw.com>; John G. Day
<jday@ashbygeddes.com>; Brian Farnan <bfarnan@farnanlaw.com>; clement.naples@lw.com; diane.ghrist@lw.com;
gabrielle.lahatte@lw.com; Matthew.moore@lw.com; Atkins, William P. <william.atkins@pillsburylaw.com>;
brian.biggs@dlapiper.com; erin.larson@dlapiper.com; joe.lavelle@dlapiper.com; Damon.anderson@us.dlapiper.com;
rlrenck@duanemorris.com; aesnedeker@duanemorris.com; gdricheson@duanemorris.com;
rlmcgrath@duanemorris.com; LERL0108L@brookskushman.com; Frank A. Angileri <fangileri@brookskushman.com>;
John P. Rondini <jrondini@brookskushman.com>; Leroy Ashley <lashley@brookskushman.com>; sborder@sidley.com;
skoh@sidley.com; kevin.oliver@sidley.com; farnan@rlf.com; 'Stover, Chad' <Chad.Stover@btlaw.com>; 'Valenzuela,
Daniel' <DValenzuela@btlaw.com>; 'Pollack‐Milgate, Deborah' <Deborah.PollackMilgate@btlaw.com>; 'Seigel, Leah'
<Leah.Seigel@btlaw.com>; Joseph A. Herriges <herriges@fr.com>; Nitika Gupta Fiorella <fiorella@fr.com>; John C.
Adkisson <adkisson@fr.com>; Warren Keith Mabey, Jr. <mabey@fr.com>; Hector, Bill <WAHector@Venable.com>;
Cimino, Frank C., Jr. <FCCimino@Venable.com>; Falkler, Jonathan L. <JLFalkler@Venable.com>; Woodworth, Megan S.
<MSWoodworth@Venable.com>; Rovner, Philip A. <provner@potteranderson.com>
Cc: Wildcat Litigation Team <WildcatLitigationTeam@mintz.com>; Steve Brauerman <SBrauerman@bayardlaw.com>;
Norma Joyce <NJoyce@bayardlaw.com>; Ronald Golden <rgolden@bayardlaw.com>
Subject: RE: Request to Meet‐and‐Confer to Discuss Protective Order || Wildcat Licensing WI LLC v. Bayerische Motoren
Werke AG, et al., C.A. Nos. 19‐834, 19‐839‐MN‐JLH, 19‐840‐MN‐JLH, 19‐842‐MN‐JLH, 19‐843‐MN‐JLH, 19‐844‐MN‐JLH,
19‐845‐MN‐JLH, 19‐846‐MN‐JLH

Wildcat Counsel,
        Please clarify Wildcat’s positions relative to (1) the non-petitioner Defendants, and (2) the IPR
petitioner Defendants.

1. Resolved Dispute With Non-Petitioner Defendants
         During our meet-and-confer teleconference on Thursday, Wildcat agreed that if the PTAB authorizes
Wildcat to use subpoenas to try to compel the non-petitioner Defendants to produce their respective confidential
district court documents in the IPRs, Wildcat will abide by that subpoena process provided in 35 U.S.C. 24 and
avoid self-producing the non-petitioner Defendants’ documents in the IPRs. As discussed, such self-production
by Wildcat in the IPRs would violate the district court protective order. This subpoena process is critical
because it provides the non-petitioner Defendants with their only opportunity to object to the production and
disclosure of their confidential district court documents in the IPRs. As agreed, Wildcat cannot disclose the non-
petitioner Defendants’ confidential district court documents in the IPRs unless and until the non-petitioner
Defendants, themselves, actually produce such documents in response to a hypothetical IPR subpoena after the
resolution or overruling of the non-petitioner Defendants’ objections to such subpoenas. It is the non-petitioner
Defendants’ understanding that this agreement resolved the discovery dispute between Wildcat and the non-
petitioner Defendants.
         We note that your email is directed to the petitioner Defendants, whereas the draft motion is not. Since
Wildcat agreed during the call that it could not produce the non-petitioner Defendants’ documents in the PTAB,
please confirm your motion is limited to the petitioner Defendants and revise it to reflect that. We do not believe
the non-petitioner Defendants should be included in the motion, nor have to participate in a call with the Court.

2. Ongoing Dispute With Petitioner Defendants
        If the PTAB issues an order allowing additional IPR discovery from the petitioner Defendants, the
petitioner Defendants will (1) produce the authorized discovery (e.g., confidential district court documents) in
accordance with the PTAB’s future order and 37 CFR 42.41(c), (2) seek reconsideration from the PTAB, and/or
(3) seek interlocutory review of the PTAB’s order. These are all matters for the PTAB, not the district court.
        The petitioner Defendants dispute Wildcat’s below assertion that “Petitioner Defendants did not explain
how Wildcat’s production of such District Court discovery materials deemed relevant by the PTAB would
violate the Protective Order.” 2021/01/15 email from M. Seralathan to Defendants (threaded below). The
petitioner Defendants have made clear via the below threaded emails and during the meet-and-confer
teleconference that Wildcat’s proposed self-production of any of the petitioner Defendants’ confidential district

                                                          2
   Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 4 of 14 PageID #: 2928

court materials in the IPRs would breach Sections 5(e), 5(f), and 8 of the Protective Order by disclosing one
petitioner Defendant’s confidential documents to the other petitioners. See, e.g., 2021/01/12 email from B.
Kiersz to Wildcat Counsel (threaded below). No PTAB decision can alter Wildcat’s obligations under the
discrete district court protective order.

       Wildcat’s proposed district court motion concedes that its requested relief is premised upon the PTAB’s
hypothetical grant of Wildcat’s motion for additional IPR discovery. Unless and until that PTAB motion is
granted, Wildcat’s proposed motion to the district court is premature. If Wildcat nonetheless insists on pursuing
an improper and premature motion with the district court now, the JLR, Faurecia, GM, and Magna Defendants
are available for a teleconference with the Court on the following dates and at the following times:
       - Monday, February 1, 2021;
       - Wednesday, February 3, 2021, before 10:00 pm Eastern and between 3:00 and 4:00 pm Eastern;
       - Thursday, February 4, 2021, before 3:30 pm Eastern; and
       - Friday, February 5, 2021, before 11:00 am Eastern or after 2:00 pm Eastern.
In view of the fact that Wildcat gave the Defendants in eight different suits less than one business day to
provide their collective availabilities for a conference with the Court, we were not able to ascertain the
availabilities of all Defendants by Wildcat’s arbitrary deadline of 12:30 pm today, and are unsure of whether the
availability of the non-petitioner Defendants is even pertinent. At this time, I can confirm that the following
counsel participated in the meet-and-confer teleconference on Thursday, January 14, 2021:
       For BMW Defendants: Erin Larson
       For Faurecia Defendants: Chad Stover
       For GM Defendants: Joe Herriges
       For JLR Defendants: John Day, Ben Kiersz
       For Magna Defendants: Stephanie Koh

         Wildcat named its proposed district court motion a “Joint” motion in the name of the document, but
more accurately styled the proposed motion as Wildcat’s, alone, in the text of the proposed motion. If Wildcat
files the motion, please ensure that it is not styled as a “joint” motion.

       We look forward to receiving Wildcat’s response.

Regards,
Ben Kiersz, Counsel for the JLR Defendants


Benjamin L. Kiersz | Special Counsel
Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Blvd, 14th Floor | McLean, VA 22102‐4856
t +1.703.770.7714 | f +1.703.770.7901
benjamin.kiersz@pillsburylaw.com | website bio



From: Seralathan, Meena <MSeralathan@mintz.com>
Sent: Friday, January 15, 2021 4:13 PM
To: Kiersz, Benjamin L. <benjamin.kiersz@pillsburylaw.com>; JLR‐Wildcat <JLR‐Wildcat@Pillsburylaw.com>; John G. Day
<jday@ashbygeddes.com>; Brian Farnan <bfarnan@farnanlaw.com>; clement.naples@lw.com; diane.ghrist@lw.com;
gabrielle.lahatte@lw.com; Matthew.moore@lw.com; Atkins, William P. <william.atkins@pillsburylaw.com>;
brian.biggs@dlapiper.com; erin.larson@dlapiper.com; joe.lavelle@dlapiper.com; Damon.anderson@us.dlapiper.com;
rlrenck@duanemorris.com; aesnedeker@duanemorris.com; gdricheson@duanemorris.com;
rlmcgrath@duanemorris.com; LERL0108L@brookskushman.com; Frank A. Angileri <fangileri@brookskushman.com>;
John P. Rondini <jrondini@brookskushman.com>; Leroy Ashley <lashley@brookskushman.com>; sborder@sidley.com;
                                                         3
    Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 5 of 14 PageID #: 2929

skoh@sidley.com; kevin.oliver@sidley.com; farnan@rlf.com; 'Stover, Chad' <Chad.Stover@btlaw.com>; 'Valenzuela,
Daniel' <DValenzuela@btlaw.com>; 'Pollack‐Milgate, Deborah' <Deborah.PollackMilgate@btlaw.com>; 'Seigel, Leah'
<Leah.Seigel@btlaw.com>; Joseph A. Herriges <herriges@fr.com>; Nitika Gupta Fiorella <fiorella@fr.com>; John C.
Adkisson <adkisson@fr.com>; Warren Keith Mabey, Jr. <mabey@fr.com>; Hector, Bill <WAHector@Venable.com>;
Cimino, Frank C., Jr. <FCCimino@Venable.com>; Falkler, Jonathan L. <JLFalkler@Venable.com>; Woodworth, Megan S.
<MSWoodworth@Venable.com>; Rovner, Philip A. <provner@potteranderson.com>
Cc: Wildcat Litigation Team <WildcatLitigationTeam@mintz.com>; Steve Brauerman <SBrauerman@bayardlaw.com>;
Norma Joyce <NJoyce@bayardlaw.com>; Ronald Golden <rgolden@bayardlaw.com>
Subject: RE: Request to Meet‐and‐Confer to Discuss Protective Order || Wildcat Licensing WI LLC v. Bayerische Motoren
Werke AG, et al., C.A. Nos. 19‐834, 19‐839‐MN‐JLH, 19‐840‐MN‐JLH, 19‐842‐MN‐JLH, 19‐843‐MN‐JLH, 19‐844‐MN‐JLH,
19‐845‐MN‐JLH, 19‐846‐MN‐JLH

Counsel,

Further to the meet‐and‐confer yesterday regarding the use of District Court discovery in the IPRs, we clarified that
Plaintiff is not seeking to introduce any additional discovery in the IPR proceedings independent of a decision from the
PTAB granting Plaintiff the ability to do so. Nevertheless, based on our meet and confer yesterday, we understand that
the parties are unable to agree on whether Wildcat’s production of such materials produced in District Court by
Petitioners in the IPRs (if the PTAB grants Wildcat’s pending motion) would be a violation of the District Court Stipulated
Protective Order.

As you know, it remains Plaintiff’s position that this would not violate the Stipulated Protective Order, particularly in
light of the parties’ joint statement to the Court in their Joint Interim Status Report that “the parties do agree … that it
will not be a violation of the Protective Order in this case for Plaintiff to move the Board in the IPR proceedings to
compel the production of confidential information produced in this litigation for use in the IPR proceedings.” C.A. No.
1:19‐cv‐00844‐MN‐JLH, D.I. 56 at 5. During our meet and confer, the Petitioner Defendants did not explain how
Wildcat’s production of such District Court discovery materials deemed relevant by the PTAB would violate the
Protective Order. Instead, the Petitioner Defendants claimed that they could not take a position on that issue at this
time because PTAB has not yet issued a decision on Plaintiff’s Motion for Additional Discovery. We think this position is
non‐sensical and designed only to delay and prejudice Wildcat’s ability to use materials in its possession in the PTAB
proceedings.

Thus, we are at an impasse with respect to this issue. In light of this and in furtherance of our previous correspondence,
Plaintiff will be raising this issue with the Court. Attached for your review is a draft Motion for Teleconference to Resolve
Discovery Dispute. We plan to file this document with the Court no later than Tuesday, January 19, 2021 at 12:00 PM
Eastern, and would appreciate any comments or suggested edits in advance of that time.

Regards,
Meena Seralathan

A. Meena Seralathan
Associate

+1.212.692.6205

    To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
    mintz.com




From: Kiersz, Benjamin L. <benjamin.kiersz@pillsburylaw.com>
Sent: Thursday, January 14, 2021 9:37 AM
To: Seralathan, Meena <MSeralathan@mintz.com>; JLR‐Wildcat <JLR‐Wildcat@Pillsburylaw.com>; John G. Day
                                                                                                                         4
   Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 6 of 14 PageID #: 2930

<jday@ashbygeddes.com>; Brian Farnan <bfarnan@farnanlaw.com>; clement.naples@lw.com; diane.ghrist@lw.com;
gabrielle.lahatte@lw.com; Matthew.moore@lw.com; Atkins, William P. <william.atkins@pillsburylaw.com>;
brian.biggs@dlapiper.com; erin.larson@dlapiper.com; joe.lavelle@dlapiper.com; Damon.anderson@us.dlapiper.com;
rlrenck@duanemorris.com; aesnedeker@duanemorris.com; gdricheson@duanemorris.com;
rlmcgrath@duanemorris.com; LERL0108L@brookskushman.com; Frank A. Angileri <fangileri@brookskushman.com>;
John P. Rondini <jrondini@brookskushman.com>; Leroy Ashley <lashley@brookskushman.com>; sborder@sidley.com;
skoh@sidley.com; kevin.oliver@sidley.com; farnan@rlf.com; 'Stover, Chad' <Chad.Stover@btlaw.com>; 'Valenzuela,
Daniel' <DValenzuela@btlaw.com>; 'Pollack‐Milgate, Deborah' <Deborah.PollackMilgate@btlaw.com>; 'Seigel, Leah'
<Leah.Seigel@btlaw.com>; Joseph A. Herriges <herriges@fr.com>; Nitika Gupta Fiorella <fiorella@fr.com>; John C.
Adkisson <adkisson@fr.com>; Warren Keith Mabey, Jr. <mabey@fr.com>; Hector, Bill <WAHector@Venable.com>;
Cimino, Frank C., Jr. <FCCimino@Venable.com>; Falkler, Jonathan L. <JLFalkler@Venable.com>; Woodworth, Megan S.
<MSWoodworth@Venable.com>; Rovner, Philip A. <provner@potteranderson.com>
Cc: Wildcat Litigation Team <WildcatLitigationTeam@mintz.com>; Steve Brauerman <SBrauerman@bayardlaw.com>;
Norma Joyce <NJoyce@bayardlaw.com>; Ronald Golden <rgolden@bayardlaw.com>
Subject: RE: Request to Meet‐and‐Confer to Discuss Protective Order || Wildcat Licensing WI LLC v. Bayerische Motoren
Werke AG, et al., C.A. Nos. 19‐834, 19‐839‐MN‐JLH, 19‐840‐MN‐JLH, 19‐842‐MN‐JLH, 19‐843‐MN‐JLH, 19‐844‐MN‐JLH,
19‐845‐MN‐JLH, 19‐846‐MN‐JLH

Wildcat Counsel,
      Defendants are available this morning at 11:00 am Eastern. We look forward to speaking with you then.
Regards,
Ben Kiersz, Counsel for the JLR

Benjamin L. Kiersz | Special Counsel
Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Blvd, 14th Floor | McLean, VA 22102‐4856
t +1.703.770.7714 | f +1.703.770.7901
benjamin.kiersz@pillsburylaw.com | website bio



From: Seralathan, Meena <MSeralathan@mintz.com>
Sent: Tuesday, January 12, 2021 10:29 AM
To: Kiersz, Benjamin L. <benjamin.kiersz@pillsburylaw.com>; JLR‐Wildcat <JLR‐Wildcat@Pillsburylaw.com>; John G. Day
<jday@ashbygeddes.com>; Brian Farnan <bfarnan@farnanlaw.com>; clement.naples@lw.com; diane.ghrist@lw.com;
gabrielle.lahatte@lw.com; Matthew.moore@lw.com; Atkins, William P. <william.atkins@pillsburylaw.com>;
brian.biggs@dlapiper.com; erin.larson@dlapiper.com; joe.lavelle@dlapiper.com; Damon.anderson@us.dlapiper.com;
rlrenck@duanemorris.com; aesnedeker@duanemorris.com; gdricheson@duanemorris.com;
rlmcgrath@duanemorris.com; LERL0108L@brookskushman.com; Frank A. Angileri <fangileri@brookskushman.com>;
John P. Rondini <jrondini@brookskushman.com>; Leroy Ashley <lashley@brookskushman.com>; sborder@sidley.com;
skoh@sidley.com; kevin.oliver@sidley.com; farnan@rlf.com; 'Stover, Chad' <Chad.Stover@btlaw.com>; 'Valenzuela,
Daniel' <DValenzuela@btlaw.com>; 'Pollack‐Milgate, Deborah' <Deborah.PollackMilgate@btlaw.com>; 'Seigel, Leah'
<Leah.Seigel@btlaw.com>; Joseph A. Herriges <herriges@fr.com>; Nitika Gupta Fiorella <fiorella@fr.com>; John C.
Adkisson <adkisson@fr.com>; Warren Keith Mabey, Jr. <mabey@fr.com>; Hector, Bill <WAHector@Venable.com>;
Cimino, Frank C., Jr. <FCCimino@Venable.com>; Falkler, Jonathan L. <JLFalkler@Venable.com>; Woodworth, Megan S.
<MSWoodworth@Venable.com>; Rovner, Philip A. <provner@potteranderson.com>
Cc: Wildcat Litigation Team <WildcatLitigationTeam@mintz.com>; Steve Brauerman <SBrauerman@bayardlaw.com>;
Norma Joyce <NJoyce@bayardlaw.com>; Ronald Golden <rgolden@bayardlaw.com>
Subject: RE: Request to Meet‐and‐Confer to Discuss Protective Order || Wildcat Licensing WI LLC v. Bayerische Motoren
Werke AG, et al., C.A. Nos. 19‐834, 19‐839‐MN‐JLH, 19‐840‐MN‐JLH, 19‐842‐MN‐JLH, 19‐843‐MN‐JLH, 19‐844‐MN‐JLH,
19‐845‐MN‐JLH, 19‐846‐MN‐JLH


                                                          5
   Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 7 of 14 PageID #: 2931

Counsel,

It remains clear that Plaintiff and Defendants disagree on multiple aspects of this dispute. We suggest Thursday, January
14th at 11:00 AM ET for a meet‐and‐confer. Please find dial‐in information below:

Phone Number:                                                                                                            +1‐415‐655‐0003
Access code:                                                                                                             617 567 771

Regards,
Meena Seralathan

A. Meena Seralathan
Associate

+1.212.692.6205

    To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
    mintz.com




From: Kiersz, Benjamin L. <benjamin.kiersz@pillsburylaw.com>
Sent: Tuesday, January 12, 2021 9:58 AM
To: Seralathan, Meena <MSeralathan@mintz.com>; JLR‐Wildcat <JLR‐Wildcat@Pillsburylaw.com>; John G. Day
<jday@ashbygeddes.com>; Brian Farnan <bfarnan@farnanlaw.com>; clement.naples@lw.com; diane.ghrist@lw.com;
gabrielle.lahatte@lw.com; Matthew.moore@lw.com; Atkins, William P. <william.atkins@pillsburylaw.com>;
brian.biggs@dlapiper.com; erin.larson@dlapiper.com; joe.lavelle@dlapiper.com; Damon.anderson@us.dlapiper.com;
rlrenck@duanemorris.com; aesnedeker@duanemorris.com; gdricheson@duanemorris.com;
rlmcgrath@duanemorris.com; LERL0108L@brookskushman.com; Frank A. Angileri <fangileri@brookskushman.com>;
John P. Rondini <jrondini@brookskushman.com>; Leroy Ashley <lashley@brookskushman.com>; sborder@sidley.com;
bmulder@sidley.com; skoh@sidley.com; kevin.oliver@sidley.com; farnan@rlf.com; 'Stover, Chad'
<Chad.Stover@btlaw.com>; 'Valenzuela, Daniel' <DValenzuela@btlaw.com>; 'Pollack‐Milgate, Deborah'
<Deborah.PollackMilgate@btlaw.com>; 'Seigel, Leah' <Leah.Seigel@btlaw.com>; Joseph A. Herriges <herriges@fr.com>;
Nitika Gupta Fiorella <fiorella@fr.com>; John C. Adkisson <adkisson@fr.com>; Warren Keith Mabey, Jr.
<mabey@fr.com>; Hector, Bill <WAHector@Venable.com>; Cimino, Frank C., Jr. <FCCimino@Venable.com>; Falkler,
Jonathan L. <JLFalkler@Venable.com>; Woodworth, Megan S. <MSWoodworth@Venable.com>; Rovner, Philip A.
<provner@potteranderson.com>
Cc: Wildcat Litigation Team <WildcatLitigationTeam@mintz.com>; Steve Brauerman <SBrauerman@bayardlaw.com>;
Norma Joyce <NJoyce@bayardlaw.com>; Ronald Golden <rgolden@bayardlaw.com>
Subject: RE: Request to Meet‐and‐Confer to Discuss Protective Order || Wildcat Licensing WI LLC v. Bayerische Motoren
Werke AG, et al., C.A. Nos. 19‐834, 19‐839‐MN‐JLH, 19‐840‐MN‐JLH, 19‐842‐MN‐JLH, 19‐843‐MN‐JLH, 19‐844‐MN‐JLH,
19‐845‐MN‐JLH, 19‐846‐MN‐JLH

Wildcat Counsel,
        I write on behalf of the defendants in the eight district court suits (“Defendants”) to dispute Wildcat’s
characterization of (1) Wildcat’s rights and obligations under the district court protective order (e.g., Dkt. 35 in
1:19-cv-00844-MN-JLH) (“District Court Protective Order”), and (2) the consequence of a hypothetical PTAB
grant of Wildcat’s motion for additional discovery.

    1. The District Court Protective Order Forbids Wildcat From Producing A First Defendant’s
                                                                   Protected Material To Another Defendant’s/Petitioner’s Outside Counsel In A Second Suit/IPR


                                                                                                                                           6
   Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 8 of 14 PageID #: 2932

        Your below email asserts that Wildcat already has the unilateral right to cross-produce a first
defendant’s Protected Material to the outside counsel of a second defendant/petitioner in a second suit/IPR. The
following provisions of the District Court Protective Order refute Wildcat’s position:
         (e) Cross-Production of Defendant Confidential Material. No Defendant is required to produce its
             Protected Material to any other Defendants or Defendants .... Information produced through
             discovery in a lawsuit against one Defendant may not be used in a lawsuit against a second Defendant
             unless it is also timely produced through discovery in the lawsuit against the second Defendant.
         (f) Notwithstanding the provisions of this Protective Order, Plaintiff shall not disclose one Defendant’s
             Protected Material to any other Defendant or Defendants through Court filings, oral argument in
             Court, expert reports, deposition, discovery requests, discovery responses, or any other means,
             without the express prior written consent of the Defendant that produced the Protected Material…. If
             Plaintiff seeks to disclose a Defendant’s Protected Material to any other Defendant or Defendants,
             then Plaintiff will seek consent from the Defendant who produced the Protected Material at issue.
District Court Protective Order, Sections 5(e)-(f). Section 8 of the District Court Protective Order further
confirms that Wildcat’s proposed unilateral cross-production to outside counsel of a second defendant/petitioner
in a second suit/IPR would violate the District Court Protective Order. A producing party’s Protected Material
may be shared with the “Receiving Party’s Outside Counsel,” but no provision of Section 8 allows for
disclosure to any other entity’s outside counsel (e.g., outside counsel of a different Defendant or IPR petitioner
in a different suit/IPR). District Court Protective Order, Section 8. Wildcat’s proposed unilateral cross-
production of one Defendant’s Protected Material to outside counsel of another defendant/petitioner in the
second suit/IPR would violate these provisions of the District Court Protective Order.
         Defendants intentionally structured the stipulated District Court Protective Order to ensure that their
highly confidential Protected Material would not be shared with their co-defendants (including outside counsel).
Various Defendants are direct competitors with each other, and fear that cross-production, even to a
competitor’s outside counsel, could risk inadvertent misuse.
        As explained in my below email, if Wildcat seeks a different result in the district court, Wildcat can use
the dispute resolution procedure set out in Section 5(f) of the District Court Protective Order. During a
teleconference with Mr. Snell on December 1, 2020, Wildcat stated that it was abandoning the use of Section
5(f) because Wildcat did not believe that Section 5(f)’s dispute resolution procedure would be fast enough for
Wildcat’s needs. Wildcat’s time crunch is of its own doing, as Defendants objected to Wildcat’s proposed cross-
production back in July.
        Defendants also dispute Wildcat’s assertion that the PTAB’s entry of a protective order (“PTAB
Protective Order”) can change Wildcat’s obligations under the District Court Protective Order. Only the District
Court can do that.
         Wildcat’s new interpretation of the District Court Protective Order is even further refuted by Wildcat’s
own admission to the PTAB that Wildcat needs a PTAB order authorizing the compelled production in the IPRs
of such district court Protected Material. If Wildcat has believed all along that Wildcat was already entitled to
unilaterally produce such Protected Material to the petitioners’ outside counsel, why did Wildcat file a motion
for additional IPR discovery seeking that same result?

   2. If The PTAB Authorizes Wildcat To Subpoena Non-Petitioners For The Compelled Production Of
        Protected Material, Wildcat Cannot Just Skip That Subpoena Process
        If the PTAB grants Wildcat’s motion for additional discovery against non-petitioner defendants, Wildcat
will have to subpoena such documents from the non-petitioner defendants. Wildcat cannot bypass the subpoena
process entirely and just use the district court materials that are already in Wildcat’s possession (and subject to
the District Court Protective Order). Wildcat’s proposed bypass of the required subpoena process would violate
the District Court Protective Order.
        Wildcat’s citation to the parties’ joint status report does not change this result. Defendants agree “that it
will not be a violation of the [District Court] Protective Order in this case for Plaintiff to move the Board in the
IPR proceedings to compel the production of confidential information produced in this litigation for use in the
IPR proceedings.” August 17, 2020 Joint Status Report at 5. Compelled production means production that is
                                                          7
   Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 9 of 14 PageID #: 2933

compelled to be produced from the producing party. Wildcat’s proposed unilateral transfer of such Protected
Material from the district court suit to the IPRs is not a compelled production.
       There is a critical difference between (a) the production in the IPRs of a defendant’s Protected Material
by Wildcat and (b) the subpoena-compelled production of that same material by the subpoenaed non-petitioner.
The subpoena process presents the non-petitioner defendants with their only opportunity to object to Wildcat’s
proposed use of the non-petitioners’ highly confidential documents in the petitioners’ IPRs. Wildcat cannot
deprive the non-petitioners of the right to object by bypassing the required subpoena process. Moreover, the
PTAB cannot entitle Wildcat to skip the subpoena process without violating the District Court Protective Order.
       Regardless, this entire dispute is premature unless and until the PTAB grants Wildcat’s motion for
additional discovery. Even then, what relief does Wildcat seek from the district court?

        In view of the above, Defendants believe that a meet-and-confer teleconference would be premature
unless and until the PTAB grants Wildcat’s motion for additional discovery. Wildcat’s proposed meet-and-
confer teleconference today at 12:30 pm will not work for Defendants, given the fact that Wildcat provided less
than a day of notice. If Wildcat continues to insist on a meet-and-confer teleconference before the PTAB rules
on Wildcat’s discovery motion, what is Wildcat’s availability on Thursday or Friday?
        We look forward to receiving Wildcat’s response.
Regards,
Ben Kiersz, Counsel for JLR


Benjamin L. Kiersz | Special Counsel
Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Blvd, 14th Floor | McLean, VA 22102‐4856
t +1.703.770.7714 | f +1.703.770.7901
benjamin.kiersz@pillsburylaw.com | website bio



From: Seralathan, Meena <MSeralathan@mintz.com>
Sent: Monday, January 11, 2021 1:37 PM
To: Kiersz, Benjamin L. <benjamin.kiersz@pillsburylaw.com>; JLR‐Wildcat <JLR‐Wildcat@Pillsburylaw.com>; John G. Day
<jday@ashbygeddes.com>; Brian Farnan <bfarnan@farnanlaw.com>; clement.naples@lw.com; diane.ghrist@lw.com;
gabrielle.lahatte@lw.com; Matthew.moore@lw.com; Atkins, William P. <william.atkins@pillsburylaw.com>;
brian.biggs@dlapiper.com; erin.larson@dlapiper.com; joe.lavelle@dlapiper.com; Damon.anderson@us.dlapiper.com;
rlrenck@duanemorris.com; aesnedeker@duanemorris.com; gdricheson@duanemorris.com;
rlmcgrath@duanemorris.com; LERL0108L@brookskushman.com; Frank A. Angileri <fangileri@brookskushman.com>;
John P. Rondini <jrondini@brookskushman.com>; Leroy Ashley <lashley@brookskushman.com>; sborder@sidley.com;
bmulder@sidley.com; skoh@sidley.com; kevin.oliver@sidley.com; farnan@rlf.com; 'Stover, Chad'
<Chad.Stover@btlaw.com>; 'Valenzuela, Daniel' <DValenzuela@btlaw.com>; 'Pollack‐Milgate, Deborah'
<Deborah.PollackMilgate@btlaw.com>; 'Seigel, Leah' <Leah.Seigel@btlaw.com>; Joseph A. Herriges <herriges@fr.com>;
Nitika Gupta Fiorella <fiorella@fr.com>; John C. Adkisson <adkisson@fr.com>; Warren Keith Mabey, Jr.
<mabey@fr.com>; Hector, Bill <WAHector@Venable.com>; Cimino, Frank C., Jr. <FCCimino@Venable.com>; Falkler,
Jonathan L. <JLFalkler@Venable.com>; Woodworth, Megan S. <MSWoodworth@Venable.com>; Rovner, Philip A.
<provner@potteranderson.com>
Cc: Wildcat Litigation Team <WildcatLitigationTeam@mintz.com>; Steve Brauerman <SBrauerman@bayardlaw.com>;
Norma Joyce <NJoyce@bayardlaw.com>; Ronald Golden <rgolden@bayardlaw.com>
Subject: RE: Request to Meet‐and‐Confer to Discuss Protective Order || Wildcat Licensing WI LLC v. Bayerische Motoren
Werke AG, et al., C.A. Nos. 19‐834, 19‐839‐MN‐JLH, 19‐840‐MN‐JLH, 19‐842‐MN‐JLH, 19‐843‐MN‐JLH, 19‐844‐MN‐JLH,
19‐845‐MN‐JLH, 19‐846‐MN‐JLH



                                                          8
   Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 10 of 14 PageID #: 2934

Dear Counsel,

We respectfully disagree with your characterization of the dispute.

In light of our previous discussions regarding the Stipulated Protective Order, it is Plaintiff’s position that production of
requested discovery materials in the IPRs would not violate the Stipulated Protective Order so long as a corresponding
Protective Order is filed in the IPRs that prevents confidential material from being shared directly with the Defendants.
Plaintiff notes that despite such a Protective Order being filed and entered in the IPRs that would only permit counsel to
the Defendants to review any confidential materials, at least some Defendants have nevertheless argued recently that
the Stipulated Protective Order in District Court would still prohibit the use of any materials from the District Court
litigation in the co‐pending IPRs.

This argument is without merit. The parties agreed and told the District Court in the Joint Interim Status Report that “it
will not be a violation of the Protective Order in this case for Plaintiff to move the Board in the IPR proceedings to
compel the production of confidential information produced in this litigation for use in the IPR proceedings,” meaning
that if Plaintiff moved to compel in the IPRs, and that motion was granted by the Board, Plaintiff would have the right to
use the information. This is the only logical meaning of this agreement between the parties. Defendants’ decision to now
twist this language to mean that Plaintiff (after successfully winning its motion in front of the Board) has to file
additional motions with the District Court for the same relief appears to be nothing more than an attempt to create a
loophole where none exists to further delay Plaintiff’s ability to use confidential information in its Patent Owner’s
Response, now due in approximately two weeks.

Furthermore, your continued concern that “Wildcat cannot unilaterally use a Defendant’s confidential district court
material in the IPRs because doing so would reveal that Defendant’s confidential information to the IPR petitioners” has
already been rendered moot by the IPR Protective Orders entered on December 15, 2020 that Plaintiff had already
previously agreed to enter in the IPRs and which, as noted above, only permit Defendants’ counsel to review other
Defendants’ confidential information. There is no prejudice or danger in allowing Defendants’ counsel to review other
Defendants’ confidential information, nor have Defendants alleged any. Therefore the entered Protective Order in the
IPRs already gives Petitioners the ability to respond to Plaintiff’s arguments based on this confidential information in the
IPR proceedings, while prohibiting the disclosure of confidential information to the Defendants themselves. Notably,
Defendants have yet to argue that the entered IPR protective orders would not grant such protections.

To resolve this issue with minimal delay, Plaintiff asks for a meet and confer to discuss these issues, or otherwise to
schedule a conference with the court to resolve the issue of whether the Stipulated Protective Order would still preclude
production of discovery in the IPRs should the PTAB grant Plaintiff’s motion for additional discovery.

Therefore, please confirm your availability on Tuesday, January 12, 2021 at 12:30 PM ET to meet and confer on these
issues. If counsel does not wish to meet and confer at this time, Plaintiff will note the points above and Defendants’
unwillingness to meet and confer in Plaintiff’s request to the Court tomorrow.

Regards,
Meena Seralathan

A. Meena Seralathan
Associate

+1.212.692.6205

    To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
    mintz.com




                                                                                                                         9
   Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 11 of 14 PageID #: 2935

From: Kiersz, Benjamin L. <benjamin.kiersz@pillsburylaw.com>
Sent: Wednesday, January 6, 2021 11:11 AM
To: Seralathan, Meena <MSeralathan@mintz.com>; JLR‐Wildcat <JLR‐Wildcat@Pillsburylaw.com>; John G. Day
<jday@ashbygeddes.com>; Brian Farnan <bfarnan@farnanlaw.com>; clement.naples@lw.com; diane.ghrist@lw.com;
gabrielle.lahatte@lw.com; Matthew.moore@lw.com; Atkins, William P. <william.atkins@pillsburylaw.com>;
brian.biggs@dlapiper.com; erin.larson@dlapiper.com; joe.lavelle@dlapiper.com; Damon.anderson@us.dlapiper.com;
rlrenck@duanemorris.com; aesnedeker@duanemorris.com; gdricheson@duanemorris.com;
rlmcgrath@duanemorris.com; LERL0108L@brookskushman.com; Frank A. Angileri <fangileri@brookskushman.com>;
John P. Rondini <jrondini@brookskushman.com>; Leroy Ashley <lashley@brookskushman.com>; sborder@sidley.com;
bmulder@sidley.com; skoh@sidley.com; kevin.oliver@sidley.com; farnan@rlf.com; 'Stover, Chad'
<Chad.Stover@btlaw.com>; 'Valenzuela, Daniel' <DValenzuela@btlaw.com>; 'Pollack‐Milgate, Deborah'
<Deborah.PollackMilgate@btlaw.com>; 'Seigel, Leah' <Leah.Seigel@btlaw.com>; Joseph A. Herriges <herriges@fr.com>;
Nitika Gupta Fiorella <fiorella@fr.com>; John C. Adkisson <adkisson@fr.com>; Warren Keith Mabey, Jr.
<mabey@fr.com>; Hector, Bill <WAHector@Venable.com>; Cimino, Frank C., Jr. <FCCimino@Venable.com>; Falkler,
Jonathan L. <JLFalkler@Venable.com>; Woodworth, Megan S. <MSWoodworth@Venable.com>; Rovner, Philip A.
<provner@potteranderson.com>
Cc: Wildcat Litigation Team <WildcatLitigationTeam@mintz.com>; Steve Brauerman <SBrauerman@bayardlaw.com>;
Norma Joyce <NJoyce@bayardlaw.com>; Ronald Golden <rgolden@bayardlaw.com>
Subject: RE: Request to Meet‐and‐Confer to Discuss Protective Order || Wildcat Licensing WI LLC v. Bayerische Motoren
Werke AG, et al., C.A. Nos. 19‐834, 19‐839‐MN‐JLH, 19‐840‐MN‐JLH, 19‐842‐MN‐JLH, 19‐843‐MN‐JLH, 19‐844‐MN‐JLH,
19‐845‐MN‐JLH, 19‐846‐MN‐JLH

Wildcat Counsel,
        I write on behalf of the non-petitioner defendants (“Defendants”).
        Defendants do not understand what relief Wildcat seeks through its below email. If the PTAB grants
Wildcat’s motions to use subpoenas to try to compel non-petitioners to produce highly confidential district court
documents in the IPR proceedings, Wildcat can use the subpoena process laid out in 35 U.S.C. 24. The August
17, 2020 Status Report does not alter that PTAB process, and a hypothetical PTAB decision granting Wildcat’s
motion for additional discovery would not alter Wildcat’s obligations under the district court protective order.
        Defendants agree that the use of such hypothetical subpoenas (if authorized by the PTAB) would not
violate the district court protective order. Defendants do intend to raise various objections to such hypothetical
subpoenas, but it is premature to meet and confer now on future objections to subpoenas that have not even
been authorized, much less served.
        As Defendants have long maintained, Wildcat cannot unilaterally use a Defendant’s confidential district
court material in the IPRs because doing so would reveal that Defendant’s confidential information to the IPR
petitioners, in violation of Section 5(f) of the district court protective order. Wildcat has two alternative ways to
use confidential district court documents in the IPRs:
        1. convince the producing Defendant or district court to authorize such use pursuant to Section 5(f) of
            the district court protective order; or
        2. obtain and successfully enforce a district court subpoena for such documents under 35 U.S.C. 24.
            This subpoena process would not violate the district court protective order because the resulting
            compelled production from a Defendant in response to such a subpoena would grant Wildcat access
            to the produced documents independent of the obligations of the district court protective order. See
            December 23, 2019 Protective Order at 5 (“Nothing in this Order shall restrict in any way the use or
            disclosure of Discovery Material by a Receiving Party … that is lawfully acquired by or known to
            the Receiving Party independent of the Producing Party[.]”); see also August 17, 2020 Joint Status
            Report at 5 (“Defendants indicated that they are not willing to agree that confidential information
            produced in this litigation can be submitted to the Board under seal as a matter of course and,
            instead, proposed that any such documents should be considered on a case-by-case basis using the
            procedures outlined in the Protective Order. The parties do agree, however, that it will not be a
            violation of the Protective Order in this case for Plaintiff to move the Board in the IPR proceedings
                                                         10
   Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 12 of 14 PageID #: 2936

            to compel the production of confidential information produced in this litigation for use in the IPR
            proceedings.”).
        If Wildcat disagrees with any of the above, please explain, and specifically articulate what relief Wildcat
is seeking in the pending district court cases. Absent such an explanation, a meet-and-confer teleconference
would be premature.
        Defendants look forward to receiving Wildcat’s response.
Regards,
Ben Kiersz

Benjamin L. Kiersz | Special Counsel
Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Blvd, 14th Floor | McLean, VA 22102‐4856
t +1.703.770.7714 | f +1.703.770.7901
benjamin.kiersz@pillsburylaw.com | website bio



From: Seralathan, Meena <MSeralathan@mintz.com>
Sent: Monday, January 4, 2021 6:20 PM
To: JLR‐Wildcat <JLR‐Wildcat@Pillsburylaw.com>; John G. Day <jday@ashbygeddes.com>; Brian Farnan
<bfarnan@farnanlaw.com>; clement.naples@lw.com; diane.ghrist@lw.com; gabrielle.lahatte@lw.com;
Matthew.moore@lw.com; Atkins, William P. <william.atkins@pillsburylaw.com>; Kiersz, Benjamin L.
<benjamin.kiersz@pillsburylaw.com>; brian.biggs@dlapiper.com; erin.larson@dlapiper.com; joe.lavelle@dlapiper.com;
Damon.anderson@us.dlapiper.com; rlrenck@duanemorris.com; aesnedeker@duanemorris.com;
gdricheson@duanemorris.com; rlmcgrath@duanemorris.com; LERL0108L@brookskushman.com; Frank A. Angileri
<fangileri@brookskushman.com>; John P. Rondini <jrondini@brookskushman.com>; Leroy Ashley
<lashley@brookskushman.com>; sborder@sidley.com; bmulder@sidley.com; skoh@sidley.com;
kevin.oliver@sidley.com; farnan@rlf.com; 'Stover, Chad' <Chad.Stover@btlaw.com>; 'Valenzuela, Daniel'
<DValenzuela@btlaw.com>; 'Pollack‐Milgate, Deborah' <Deborah.PollackMilgate@btlaw.com>; 'Seigel, Leah'
<Leah.Seigel@btlaw.com>; Joseph A. Herriges <herriges@fr.com>; Nitika Gupta Fiorella <fiorella@fr.com>; John C.
Adkisson <adkisson@fr.com>; Warren Keith Mabey, Jr. <mabey@fr.com>; Hector, Bill <WAHector@Venable.com>;
Cimino, Frank C., Jr. <FCCimino@Venable.com>; Falkler, Jonathan L. <JLFalkler@Venable.com>; Woodworth, Megan S.
<MSWoodworth@Venable.com>; Rovner, Philip A. <provner@potteranderson.com>
Cc: Wildcat Litigation Team <WildcatLitigationTeam@mintz.com>; Steve Brauerman <SBrauerman@bayardlaw.com>;
Norma Joyce <NJoyce@bayardlaw.com>; Ronald Golden <rgolden@bayardlaw.com>
Subject: Request to Meet‐and‐Confer to Discuss Protective Order || Wildcat Licensing WI LLC v. Bayerische Motoren
Werke AG, et al., C.A. Nos. 19‐834, 19‐839‐MN‐JLH, 19‐840‐MN‐JLH, 19‐842‐MN‐JLH, 19‐843‐MN‐JLH, 19‐844‐MN‐JLH,
19‐845‐MN‐JLH, 19‐846‐MN‐JLH


* EXTERNAL EMAIL *

Counsel,

Recent representations regarding the Stipulated Protective Order filed on December 23, 2019, by counsel of multiple
Defendants in the above‐noted cases, suggest that Defendants believe that the Stipulated Protective Order does not
authorize Plaintiff to use discovery obtained in the course of the instant cases in co‐pending IPR proceedings, e.g., for
the purpose of supporting Plaintiff’s secondary considerations of nonobviousness arguments and subsequent to an
order from the PTAB granting permission to produce such discovery. Plaintiff’s position remains that this new position
by counsel is contrary to Defendants’ assertions on page 8 the August 17, 2020 Joint Interim Status Report, wherein the
Defendants stated:


                                                            11
    Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 13 of 14 PageID #: 2937

"The parties do agree...that it will not be a violation of the Protective Order in this case for Plaintiff to move the Board in
the IPR proceedings to compel the production of confidential information produced in this litigation for use in the IPR
proceedings"

In light of this new disagreement over the scope of the Protective Order, Plaintiff requests a meet‐and‐confer on
January 6, 2021 at 12:00 PM ET to discuss this matter and to attempt to reach an agreement before seeking
intervention from the Court. Please advise as to your availability to meet and confer at this date and time.

Regards,
Meena Seralathan

A. Meena Seralathan
Associate

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue, New York, NY 10017
+1.212.692.6205
MSeralathan@mintz.com | Mintz.com

     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
     mintz.com




STATEMENT OF CONFIDENTIALITY:
The information contained in this electronic message and any attachments
to this message are intended for the exclusive use of the addressee(s)
and may contain confidential or privileged information. If you are not
the intended recipient, or the person responsible for delivering the
e-mail to the intended recipient, be advised you have received this
message in error and that any use, dissemination, forwarding, printing,
or copying is strictly prohibited. Please notify Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo immediately at either (617) 542-6000 or at
DirectorofIT@Mintz.com, and destroy all copies of this message and any
attachments. You will be reimbursed for reasonable costs incurred in
notifying us.




The contents of this message, together with any attachments, are intended only for the use of the individual or
entity to which they are addressed and may contain information that is legally privileged, confidential and
exempt from disclosure. If you are not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this message, or any attachment, is strictly prohibited. If you have received this
message in error, please notify the original sender or the Pillsbury Winthrop Shaw Pittman Service Desk at Tel:
800-477-0770, Option 1, immediately by telephone and delete this message, along with any attachments, from
your computer. Nothing in this message may be construed as a digital or electronic signature of any employee
of Pillsbury Winthrop Shaw Pittman. Thank you.




                                                                                                                          12
  Case 1:19-cv-00839-MN-JLH Document 112-1 Filed 02/02/21 Page 14 of 14 PageID #: 2938

The contents of this message, together with any attachments, are intended only for the use of the individual or
entity to which they are addressed and may contain information that is legally privileged, confidential and
exempt from disclosure. If you are not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this message, or any attachment, is strictly prohibited. If you have received this
message in error, please notify the original sender or the Pillsbury Winthrop Shaw Pittman Service Desk at Tel:
800-477-0770, Option 1, immediately by telephone and delete this message, along with any attachments, from
your computer. Nothing in this message may be construed as a digital or electronic signature of any employee
of Pillsbury Winthrop Shaw Pittman. Thank you.




The contents of this message, together with any attachments, are intended only for the use of the individual or
entity to which they are addressed and may contain information that is legally privileged, confidential and
exempt from disclosure. If you are not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this message, or any attachment, is strictly prohibited. If you have received this
message in error, please notify the original sender or the Pillsbury Winthrop Shaw Pittman Service Desk at Tel:
800-477-0770, Option 1, immediately by telephone and delete this message, along with any attachments, from
your computer. Nothing in this message may be construed as a digital or electronic signature of any employee
of Pillsbury Winthrop Shaw Pittman. Thank you.




The contents of this message, together with any attachments, are intended only for the use of the individual or
entity to which they are addressed and may contain information that is legally privileged, confidential and
exempt from disclosure. If you are not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this message, or any attachment, is strictly prohibited. If you have received this
message in error, please notify the original sender or the Pillsbury Winthrop Shaw Pittman Service Desk at Tel:
800-477-0770, Option 1, immediately by telephone and delete this message, along with any attachments, from
your computer. Nothing in this message may be construed as a digital or electronic signature of any employee
of Pillsbury Winthrop Shaw Pittman. Thank you.




                                                       13
